PER CURIAM.
The State has conceded that the trial court erred when it revoked appellant’s probation and sentenced him to one year in the county jail. We accept the State’s concession and reverse the trial court’s order of revocation of probation and order of sentence. See Williams v. State, 566 So.2d 799 (Fla. 2nd DCA 1990); Moore v. State, 632 So.2d 199 (Fla. 1st DCA 1994).
We remand this cause to the trial court for such further orders as may be consistent herewith.
REVERSED and REMANDED.
DELL, C.J., and HERSEY and PARIENTE, JJ., concur.